Citation Nr: 0016594	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  99-10 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of back 
injury, status post laminectomy and diskectomy at L5-S1 on 
the left with diskectomy, decompression of the L5 root at the 
pars interarticularis defect and fusion from L4 to the 
sacrum.

2.  Entitlement to service connection for bilateral ulnar 
nerve problems claimed as nerve damage both arms as secondary 
to the alleged service-connected back disability.

3.  Entitlement to service connection for residuals of a neck 
injury, claimed as secondary to the alleged service-connected 
back disability.

4.  Entitlement to service connection for depression, claimed 
as secondary to the alleged service-connected back 
disability.

5.  Entitlement to service connection for sexual dysfunction, 
claimed as secondary to the alleged service-connected back 
disability.

6.  Entitlement to service connection for nerve damage, both 
legs, claimed as secondary to the alleged service-connected 
back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


REMAND


The veteran had active duty from November 1982 to November 
1986.

In a Substantive Appeal (VA Form 9) submitted in May 1999, 
the veteran requested a personal hearing before a member of 
the Board.  The veteran reiterated this request in a signed 
statement submitted in August 1999.  In June 2000, the RO 
notified the Board that the veteran had expressed his desire 
to appear before a Board teleconference hearing.  See 38 
C.F.R. § 20.700(e) (1999)

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should take steps to schedule the 
veteran for a hearing, by means of video 
teleconferencing, before a member of the 
Board.  Appropriate notification should 
be given to the veteran and his 
representative, and such notification 
should be documented and associated with 
the veteran's claims folder.

The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



